Citation Nr: 1200003	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-19 607A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for adjustment disorder with depressed mood.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

6.  Entitlement to service connection for fatty liver.

7.  Entitlement to service connection for glucose intolerance.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for lumbar degenerative arthritis.

10.  Whether the application for waiver of indebtedness of $21,950.00 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1971 to January 1976; she subsequently had active service in the United States Navy from July 1977 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri RO and Chicago, Illinois RO.  By a rating action in December 2004, the RO denied the Veteran's attempt to reopen her claims of entitlement to service connection for hearing loss and service connection for residuals of a head injury.  That rating action also denied service connection for adjustment disorder with depressed mood, service connection for hypertension, service connection for GERD with hiatal hernia, service connection for fatty liver, service connection for glucose intolerance, and service connection for migraine headaches.  The RO confirmed the denial of the Veteran's claims in a rating action in September 2005.  

In a July 2005 decision of the Committee on Waivers and Compromises (the Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denied the Veteran's request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $21,950.00 on the basis that her request was not timely filed.  

Subsequently, by a rating action in December 2007, the RO denied the Veteran's claim of entitlement service connection for lumbar degenerative arthritis.  

In April 2010, the Veteran offered testimony at a hearing before a Decision Review Office (DRO) at the RO pertaining to the issue of timeliness of the application for waiver of overpayment.  A transcript of that hearing is associated with the claims folder.  

The issues of service connection for residuals of a head injury, service connection for adjustment with depressed mood, service connection for GERD with hiatal hernia, and service connection for migraine headaches are addressed in the remand that follows the decision below.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a December 1998 rating decision.  The Veteran did not appeal that decision.  

2.  The evidence received since December 1998 is either cumulative or does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss.  

3.  By a rating action in December 1998, the RO denied the Veteran's claim of entitlement to service connection for residuals of a head injury.  The Veteran did not appeal.  

4.  The evidence received since the December 1998 rating decision was not previously submitted to agency decision makers, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a head injury.  

5.  Hypertension was first diagnosed many years after service and there is no competent evidence of a link between hypertension and military service.  

6.  The Veteran does not have a diagnosed disability to account for findings of a fatty liver.  

7.  Fasting glucose intolerance is not a disability under VA law and regulations, nor is there any evidence that the Veteran has a current disease or disability associated with glucose intolerance of service origin.  

8.  The Veteran does not have degenerative arthritis of the lumbar spine that is related to her military service.  

9.  In December 2000, the Veteran was awarded disability pension benefits, effective June 1, 2000.  

10.  In August 2003, the Veteran was notified that her pension benefits had been retroactively adjusted on the basis of unreported income; this action resulted in the creation of an overpayment, in the calculated amount of $21,950.00.  

11.  The record reflects that notice of the indebtedness was sent to the Veteran at her address of record on August 16, 2003.  

12.  The Veteran's request for waiver of recovery of the overpayment was not received by the VA until March 22, 2005.  


CONCLUSIONS OF LAW

1.  The evidence received since the December 1998 rating decision that denied service connection for hearing loss is not new and material.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2011).  

3.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

4.  Service connection for a fatty liver is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

5.  Service connection for fasting glucose intolerance is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

6.  The Veteran does not have lumbar degenerative arthritis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

7.  The Veteran's request for waiver of the recovery of an overpayment of pension benefits in the calculated amount of $21,950.00, was not timely filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006). In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2004, May 2005, and February 2007 from the RO to the Veteran, which were issued prior to the RO decisions in December 2004, September 2005, and December 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

When a claimant fails to timely appeal an RO decision denying her claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

The Veteran served on active duty from December 1971 to January 1976 and from July 1977 to January 1979.  Her DD Form 214 indicates that her military occupational specialty was as in electrical equipment repair.  The Veteran's entry examination, dated in December 1971, was negative for any complaints or diagnoses of hearing loss or hypertension; blood pressure reading was 106/64.  An audiometric examination revealed pure tone thresholds of 20, 10, 15, 10, and10 decibels in the right ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, and 50, 25, 30, 20, and 20 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels.  The service treatment reports indicate that the Veteran was seen on several occasions for complaints of back pain.  During a clinical visit in March 1972, the Veteran reported steady upper thoracic dorsal pain; the assessment was muscle strain.  In August 1972, the Veteran was seen for abdominal pain for three days; at that time, it was related to an emotional problem.  The examiner discussed with the Veteran the possibility of receiving psychiatric consultation.  In May 1975, the Veteran was seen for complaints of sharp pain in her right side and burning with urination.  On examination, it was noted that the liver was slightly enlarged and tender; the spleen was felt.  The impression was urinary tract infection versus kidney infection.  The Veteran was seen in August 1975 because of a fainting episode the day prior while driving; she reported the fainting episode caused an automobile accident, but denied any trauma.  She complained of vomiting with syncope.  The assessment was anemia with syncopal episode.  A separation examination in December 1975 revealed a blood pressure reading of 120/76.  An audiometric examination revealed pure tone thresholds of 15, 15, 15, and15 decibels in the right ear at the 500, 1000, 2000, and 4000 Hertz levels, and 15, 20, 15, and 20 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels.  Clinical evaluation of the spine was normal; the separation examination was also negative for any findings of hypertension, or a disability manifested by fatty liver or glucose intolerance.  

During a reenlistment examination in January 1977, the Veteran described her health as good; she denied any high blood pressure, hearing loss, sugar or albumin in the urine, or depression.  At that time, blood pressure reading was 100/50.  An audiometric examination revealed pure tone thresholds of 5, 0, 0, 10, and 5 decibels in the right ear, and pure tone thresholds of 15, 5, 5, and 5 decibels in the left ear at the 500, 1000, 2000, 3000 and 6000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  In April 1978, it was noted that the Veteran fell down the ladder in the engine room; thereafter, she complained of pain in the left shoulder joint and left elbow.  No pertinent diagnosis was noted.  On the occasion of a separation examination in December 1978, an audiometric examination revealed pure tone thresholds of 5, 0, 0, 10, 5, and 5 decibels in the right ear, and pure tone thresholds of 15, 5, 5, 5, 5, and 5 decibels in the left ear at the 500, 1000, 2000, 3000, 4000 and 6000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  Blood pressure reading was 100/50.  The service treatment records (STRs) are entirely negative for any complaints, findings or diagnosis relating to hypertension, a disability manifested by fatty liver or glucose intolerance.  

The Veteran's initial claim for service connection for residuals of head injury and hearing loss (VA Form 21-526) was received in January 1998.  In conjunction with the claim, the Veteran was afforded an audiological evaluation in April 1998.  At that time, it was noted that she had a history of unprotected exposure to hazardous military noise (the older military computer).  On the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
30
25
20
35
40

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 60 in the left ear.  The examiner stated that a sensorineural hearing loss exists in both ears, mild in the right and mild to moderate in the left.  

The Veteran was also afforded an examination for brain and spinal cord injury in June 1998.  The Veteran reported being involved in a motor vehicle accident while in the military; she stated that she was rendered unconscious and woke up a week later in a hospital.  The Veteran indicated that, at the time of her discharge, she suffered headaches which were precipitated by the noise of the aircrafts.  Shortly after leaving the army, she joined the Navy and worked as a diesel operator; during that time, she began suffering from headaches, nausea and vomiting.  Following the examination, the examiner noted that the Veteran suffered from a closed head injury with unconsciousness but without operation.  The only memory disturbance that the examiner could ascertain was that of an island of permanent amnesia surrounding the period for which she was unconscious.  With respect to the headaches, the data presented was quite different from what was usually encountered.  The examiner noted that it would not have been surprising to have this type of headache for a few weeks or months after injury.  The frequency with which the Veteran reported headaches was unlike that which would normally be expected 25 years after the trauma.  

By a rating action in December 1998, the RO denied the claim for service connection for hearing loss; this decision was based on a finding that hearing loss was not shown in service or within the one-year presumptive period following service.  That rating action also denied service connection for residuals of a head injury.  The Veteran was informed of this decision and of her appellate and procedural rights by letter dated in December 1998.  She did not appeal that decision; therefore, it became final.  38 C.F.R. § 20.1103.

Received in June 2000 were VA progress notes dated from January 1999 through June 2000.  These records show treatment for headaches.  During a clinical visit in August 1999, it was noted that the Veteran had had a hernia repair done and when the laboratory tests were done, her glucose was 200.  She stated that she had had increased thirst and urination.  The Veteran also reported being depressed due to social situation.  The assessment was glucose intolerance and depression.  When seen in November 1999, the Veteran complained of having a headache and having trouble with her memory.  On examination, her blood pressure reading was 146/96.  The assessment was headaches, elevated blood pressure and glucose intolerance.  A December 1999 treatment note reflects diagnoses of glucose intolerance and depression.  A VA discharge summary, dated in December 1999, reflects diagnoses of adjustment reaction with depressed mood and migraine headaches.  A June 2000 VA progress note reflects upper gastrointestinal complaints; questionable reflux or gastroparesis.  

The Veteran was afforded a general VA examination in July 2000.  The Veteran was noted to have hypertension during a physical in 1998.  The Veteran reported suffering a head injury during active duty and being in a coma for three days at Fort Benning.  She reported suffering from chronic headaches.  The Veteran also complained of stomach cramps and diarrhea after the cramping; she noted that this was associated with food as the cramping usually happened after eating.  The Veteran indicated that she has been told that she had glucose intolerance.  She stated that she had difficulty remembering everything.  It was noted that an upper gastrointestinal evaluation in June 1998 revealed a hiatal hernia with reflux; a CT scan of the abdomen, performed in May 2000, showed a large hematoma under the skin of the abdomen and a fatty liver.  The pertinent diagnoses were: hiatal hernia with reflux; fatty liver; abdominal hematoma; diastolic hypertension; and glucose intolerance, well-controlled with diet and exercise.  

A VA examination for evaluation of the spine in July 2000 reflects a diagnosis of low back pain, uncertain cause.  The examiner noted that he did not have a claims file so he could not link the back pain to the Veteran's military service.  He noted that it did not seem from her history that the back problems were very severe until after she got out of military service, and it was not clear, even from her history, that they were related to her service.  She was also diagnosed with headaches and memory loss.  She attributed her headaches to a car accident in service in 1973; she also attributed her memory loss to the car accident as well as to her husband hitting her head against a wall in 1995.  The examiner stated that it could not be determined without the claims file whether the headaches were related to service.  He noted that the memory problems seemed more likely related to depression.  

An audiological evaluation was also scheduled for July 2000.  However, the examiner noted that the Veteran was pleasant in demeanor but poor interest reliability was noted.  He stated that, due to this lack of cooperation, the Veteran's responses were considered unreliable; therefore, the Veteran failed to comply with the examination procedures.  An examination for ear diseases, conducted in July 2000, reflects a diagnosis of bilateral neural sensory hearing loss.  A mental examination report, dated in July 2000, reflects diagnoses of organic brain syndrome, adjustment disorder with depressed mood, headaches of unknown origin, hypertension and gastrointestinal complaints.  

Of record is a medical statement from a VA staff psychiatrist, dated in January 2003, indicating that the Veteran suffering from severe depression.  

Received in September 2005 were VA progress notes dated from January 2003 to June 2005, reflecting diagnoses of major depressive disorder, hypertension, hearing loss and migraines.  

Of record is a medical statement from a VA nurse, dated in March 2007, indicating that she had been the medical provider for the Veteran for the past 8 years; during that time, the Veteran had suffered increased memory problems and depression.  The nurse opined that it was more likely than not that these problems stem from a head injury sustained in a motor vehicle accident that occurred while the Veteran was on active duty.  

The Veteran was afforded another VA examination in November 2007.  At that time, a history of multiple complaints of back strains, spasms, and back pain beginning in 1972 through 1975 was noted.  It was also noted that the Veteran was involved in a motor vehicle accident in August 1975.  Following an examination of the back, including x-ray study, the pertinent diagnosis was lumbar degenerative arthritis consistent with age, with lumbosacral instability.  The examiner noted that a comprehensive review of the service treatment records revealed only a few visits to the clinic for some thoracic muscular strain that was treated with manipulation and medication; he found no other references to musculoskeletal back pain.  She was seen a number of times for low back pain associated with chronic cystitis.  The examiner stated that he could not find anything suggestive of a musculoskeletal disorder in the service treatment records.  He further stated that her arthritis was consistent with her age and body habitus.  The examiner concluded that it was less likely than not that her current back condition was related to her active military service.  


III.  Analysis-New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be revisited.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

As noted above, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A.  Hearing Loss

Upon review of the evidence pertaining to this claim, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss disability has not been received.  The December 1998 denial was based on a finding that the then-diagnosed hearing loss was not shown to have begun in service or within one year from discharge.  The evidence added to the record since the previous rating decision does not include any competent evidence showing hearing loss disability in service or within one year after discharge.  There is no evidence linking current hearing loss to service.  In sum, none of the evidence added to the record since the previous final rating decisions relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss.  The Veteran's assertions that hearing loss is related to service had previously been voiced and were considered by the RO in adjudicating the claim originally; the current assertions are therefore cumulative.  Similarly, medical evidence disclosing that the Veteran has a current hearing loss is not new and material.  In this regard the Board notes that evidence tending to confirm a previously established fact is cumulative.  Accordingly, none of the evidence added to the file since the December 1998 rating decision is new and material for the purpose of reopening the claim of entitlement to service connection for hearing loss.  Accordingly, the claim is not reopened.  

B.  Residuals of Head Injury

A claim for service connection for residuals of a head injury was last denied by the RO in December 1998.  At that time, the RO denied the Veteran's claim for service connection for residuals of a head injury because there was no evidence of residuals of a head injury showing a chronic disability subject to service connection.  The Veteran was informed of the decision in a December 1998 notification letter.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision to appeal the denial.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

The new evidence of record submitted after the December 1998 RO decision includes lay statements, VA outpatient treatment reports, VA examination reports, and medical statements.  The Veteran indicated that she has suffered from headaches and memory loss since an in-service car incident.  On the occasion of a VA examination in July 2000, the Veteran reported suffering a head injury during active duty and being in a coma for three days at Fort Benning.  She reported suffering from chronic headaches and difficulty with her memory.  In a March 2007 medical statement, a VA practical nurse stated that it was more likely than not that the Veteran's depression and memory problems stem from a head injury sustained in a motor vehicle accident that occurred while the Veteran was on active duty.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's claimed head injury and relates to unestablished fact of an abnormality associated with the head injury, lay statements of an accident in service and statements regarding a continuity of symptoms that are necessary to substantiate the veteran's claim for service connection for residuals of a head injury.  The evidence is not considered cumulative or redundant of the evidence of record at the time of the final December 1998 rating decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a head injury.  Therefore, presuming the evidence credible, the Veteran's claim for service connection for residuals of a head injury is reopened.  See 38 C.F.R. § 3.156(a).  

IV.  Analysis-Service Connection

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including hypertension and arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Laboratory test results are not in and of themselves disabilities.  See 61 Fed. Reg. 20440, 20,445  (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Hypertension

Upon review of the record, the Board concludes that service connection is not warranted for hypertension.  The Board observes that there is no evidence of hypertension during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of hypertension or any other potentially related disease or disability.  The Veteran's December 1975 separation examination, which includes a systolic blood pressure reading of 120 and a diastolic reading of 76, notes that the Veteran had a normal heart and vascular system.  Similarly, a reenlistment examination in December 1971 revealed blood pressure reading of 100/50; and the discharge examination in December 1978 revealed a blood pressure reading of 100/50, and the Veteran had a normal vascular system.  Additionally, there is no indication in the record that hypertension was manifested within one year of the Veteran's discharge from active service.  In fact, the first mention of hypertension was in July 2000, over 21 years after active service.  The lapse in time between service and the first diagnosis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of or experienced the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (en banc).  

Although the VA treatment records reflect current diagnoses of hypertension and note that the Veteran is receiving medication for hypertension, they do not indicate a link between this condition and the Veteran's active military service.  The only suggestion of a link is the Veteran's own contention, which is unsupported by any other evidence.  

The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  Barr, supra; see Grover v. West, 12 Vet. App. 109, 112(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992); cf. Jandreau, supra.  To the extent that the Veteran has indicated that she currently suffers from hypertension that had its onset in service, it should be noted that medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38(1994).  Thus, a layperson such as the Veteran, without the appropriate medical training or expertise, is not competent to provide an opinion on a medical matter such as the relationship between hypertension and military service.  See Bostain v. West, 11 Vet. App. 124, 127(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186(1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, her assertions in this regard have no probative value.  

Put simply, the evidence does not establish that the Veteran had hypertension during active service or within one year of separation from active service, or that her hypertension is otherwise related to active service.  Accordingly, hypertension was not incurred in or aggravated by service, nor may it be presumed to have so been incurred.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for hypertension is denied.  

B.  Lumbar Degenerative Arthritis

After review of the evidentiary record, the Board finds that service connection is not warranted for lumbar degenerative arthritis.  Significantly, while the service treatment records reflect complaints of back pain during service; however, at the time of the separation examination in December 1975, clinical evaluation of the spine was normal.  The January 1977 reenlistment examination was also negative for any complaints or findings of a lumbar spine disorder; and, the December 1978 discharge examination was negative for any complaints or findings of a lumbar spine.  The first clinical documentation of the onset of a chronic back disorder is dated in July 2000, more than 21 years after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).)  

In addition, there is no persuasive evidence indicating that there is a relationship between the Veteran's current lumbar disorder and military service.  Following the VA examination in November 2007, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that it was less likely than not that the Veteran's current back condition was related to her active military service.  The examiner explained that he could not find anything suggestive of a musculoskeletal disorder in the service treatment records.  He further stated that her arthritis was instead consistent with her age and body habitus.  The Veteran has not submitted any competent medical evidence of a nexus to service.  The Board finds that the medical evidence is more probative than the lay statements.  Therefore, the evidence does not support service connection for lumbar degenerative arthritis.  

To the extent that the Veteran asserts that her low back disorder is attributable to service, the Board finds that the more probative evidence establishes that the Veteran's disability is not attributable to service.  As fact finder, the Board is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Furthermore the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 1331(2006).  Here, the Board finds the Veteran's assertions to be without credibility because of conflicting statements evident in the record, particularly those made in a clinical setting as to the onset of back pain.  In addition to the normal findings at separation and her denial of a pertinent history, there is a remarkable silence in the record in proximity to separation.  

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's lumbar disorder is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and active service.  As such, the Veteran's claim for service connection for lumbar degenerative arthritis must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); 38 C.F.R. § 3.102 (2010).  

C.  Fatty Liver

The Veteran asserts that she has a current liver disability because there are findings of an enlarged liver, and this disease was first detected in service.  

There is no competent evidence of a current diagnosis of liver disability related to disease or injury in service.  Review of the record shows that medical tests revealed that the Veteran has a fatty liver.  However, the medical evidence of record further shows that despite these findings, the Veteran does not have liver disease.  Service treatment records show that the Veteran was seen in May 1975 for complaints of sharp pain in her right side and burning with urination.  On examination, it was noted that the liver was slightly enlarged and tender; the spleen was felt.  The impression was urinary tract infection versus kidney infection.  The records do not reflect any findings of liver disease.  

The post-service medical evidence shows that the veteran continued to have a fatty liver but no liver disease.  A July 2000 VA examination reported a finding of fatty liver; however, no liver disease was reported.  

The Board finds no proof of a present liver disability.  The medical records show that the Veteran has a fatty liver, but there is no evidence that the Veteran has liver disease.  The finding of fat deposits, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of fatty liver can be attributed, there is no basis to find a liver disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356(Fed. Cir. 2001).  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. " In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225(1992).  Without competent evidence of a diagnosed disability to account for the findings of a fatty liver, service connection may not be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The Veteran's own suggestion that the findings of a fatty liver are indicative of liver disease are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5(1992).  The Veteran has not submitted any medical evidence which supports her contentions.  

Since there is no evidence of current liver disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.  


D.  Glucose Intolerance

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296(1991); Allen v. Brown, 7 Vet. App. 439(1995).  It must be noted that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282(1999).  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, there is no basis for a favorable disposition of the Veteran's claim and the appeal must be denied.   

Subsequent to service, VA records are replete with reference to treatment for and findings referable to elevated glucose intolerance.  However, there is no medical evidence of record that the Veteran's glucose intolerance is a disability.  In this regard, glucose intolerance represents a clinical finding relative the body's ability to process glucose, not a diagnosed disability such as diabetes mellitus, for example.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356(Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Despite the noted findings of the glucose intolerance, there is no evidence of a current disability for VA purposes related thereto.  See Sanchez-Benitez supra.  

For these reasons, the Board finds that service connection for glucose intolerance is not warranted.  

V.  Waiver of Overpayment

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by the VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing. If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2) (2003).  

For purposes of background, in May 2000, the Veteran filed a claim for pension benefits.  In a December 2000 rating decision, the RO granted entitlement to pension benefits.  

In a January 2001 letter, VA informed the Veteran she was entitled to $749.00 monthly for pension benefits, effective June 1, 2000, and $775.00 monthly, effective December 1, 2000.  It stated that her pension rate depended on her income.  It noted that medical expenses could be used to reduce her income.  VA stated that it had determined the Veteran had no income from earnings, Social Security, retirement, or other sources.  It then informed the Veteran that she should tell VA "right away" if her income changed, if she gained a dependent, if her net worth increased, or she moved.  

On August 16, 2003, VA informed the Veteran that she had been paid $21,950.00 to which she was not entitled.  It informed her that she could pay that amount in full or could work out a payment plan with VA.  It stated that she had the right to dispute the amount of the debt and the right to request a waiver.  It noted that the information regarding these options was in the enclosed document entitled, "Notice of Rights and Obligations."  The notice indicates that a request for waiver of overpayment must be submitted within 180 days.  

On VA Form 21-4138, dated March 15, 2005, the Veteran requested a waiver of the indebtedness due to financial hardship.  Attached to the statement was VA Form 5655, Financial Status Report, wherein she indicated her expenses far exceeded her assets.  This appeal ensued.  

Regarding the timeliness of the waiver request, under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The record reflects that the VA Debt Management Center sent a letter to the Veteran on August 16, 2003, advising her that an overpayment indebtedness had been created, and that she had the right to request a waiver of recovery of the overpayment within 180 days.  However, there is no question that the Veteran did not request a waiver within that period.  The earliest correspondence received from the Veteran is in March 2005, when she submitted the Financial Status Report, which was well over 180 days after the August 16, 2003.  

The Veteran has indicated that she had had someone else handle her financial matters since she developed memory problems.  She also contended that she had in fact contacted the RO within 180 days to request a waiver.  

The applicable regulation, 38 C.F.R. § 1.963, provides for extension in circumstances where the individual requesting waiver is able to demonstrate that there was a delay in notification as a result of error by the VA or postal authorities or due to other circumstances beyond the Veteran's control.  Such circumstances have not been demonstrated.  Rather, at the hearing, the Veteran confirmed that her address of record and indicates that she has had the same address for the past 10 years.  

Here, there is no proof that the Veteran contacted the RO as she claimed other than her by her own contention.  After making this contention by prompting during the RO hearing, the Veteran later indicated that it was her memory loss that had caused her to be late with the request.  Such variations cause the Board to find that none of her assertions are credible.  The claim for a waiver was received more than 180 days after notification, and circumstances warranting extension of time have not been shown.  Accordingly, the Board concludes that the Veteran's request for waiver of recovery of an overpayment indebtedness in the amount of $21,950.00 was not timely filed.  


ORDER

The application to reopen a claim for service connection for hearing loss is denied.  

The application to reopen a claim for service connection for residuals of a head injury is granted.  

Service connection for hypertension is denied.  

Service connection for fatty liver is denied.  

Service connection for glucose intolerance is denied.  

Service connection for lumbar degenerative arthritis is denied.  

As a timely request for waiver of recovery of an overpayment of pension benefits in the amount of $21,950 was not received, the appeal of this issue is denied.  


REMAND

As for the remaining issues on appeal, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Residuals of head injury, headaches and 
adjustment disorder with depression.

The Veteran is seeking service connection for residuals of a head injury, which she attributes to an in-service car accident.  She also attributes memory loss and headaches to the car accident as well as a fall from a ladder.  

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  Such development would ensure that the Veteran's due process rights are met, including those mandated by the Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and VA regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

In August 1972, the Veteran was seen for abdominal pain for three days; at that time, it was apparently related to an emotional problem.  The examiner discussed with the Veteran the possibility of receiving psychiatric consultation.  A STR dated in October 1972 indicates that the Veteran was seen for complaints of headaches for about 3 days in the right parietal region; it was noted that she had nausea associated with the headaches.  The impression was probable tension headaches.  During a clinical visit in May 1973, the Veteran reported bumping her head on the right side the previous day, and it started to hurt the day of her visit.  

Post-service treatment records show that the Veteran received clinical attention for headaches and memory loss.  

Of record is a medical statement from a VA nurse, dated in March 2007, indicating that she had been the medical provider for the Veteran for the previous 8 years; during that time, she has suffered increased memory problems and depression.  She opined that it was more likely than not that these problems stem from a head injury sustained in a motor vehicle accident that occurred while the Veteran was on active duty.  

Received in September 2005 were VA progress notes dated from January 2003 to June 2005, reflecting diagnoses of major depressive disorder, hypertension, hearing loss and migraines.  

Of record is a medical statement from a VA staff psychiatrist, dated in January 2003, indicating that the Veteran suffered from severe depression.  

In light of the reported car accident in service in 1975 and the report of a possible concussion, and the statement from the nurse suggesting that the Veteran currently suffers from depression and memory loss as a result of the car accident, the Board is of the opinion that a VA examination would be helpful in ascertaining whether there is an etiologically link between her in-service accident and current headaches and depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes that the low threshold that the claimed disability or symptoms may be associated with the established in-service events has been met and that a VA examination is necessary to decide the claims.  38 C.F.R. § 3.159.  

B.  GERD with hiatal hernia

The STRs also show that the Veteran was seen on several occasions for complaints of abdominal pain, diarrhea and vomiting; she was diagnosed with gastroenteritis in October 1972, September 1977, October 1977, and October 1978.  

Post-service VA treatment records show that the Veteran has received clinical evaluation and treatment for a gastrointestinal disorder.  The report of an UGI series, performed in June 1998, reflects an impression of gastroesophageal reflux and sliding type hiatal hernia.  Following a VA examination in July 2000, the Veteran was diagnosed with hiatal hernia with reflux.  However, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's currently diagnosed GERD and her in-service gastrointestinal problems.  

This case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175(1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See 38 C.F.R. § 3.159(c) (4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers who treated the Veteran for her claimed disabilities, including the migraine headaches, adjustment disorder with depression, and GERD, especially within the years immediately after separation from service.  After securing the necessary release(s), obtain these records.  Any negative search should be noted in the claims file and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of the claimed headaches and any residuals of a head injury.  All necessary tests and studies should be conducted.  After the examination and review of the medical records, including the service treatment records, the examiner(s) should identify any current chronic disability manifested by headaches.  For each chronic disability manifested by headaches identified, provide an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that the disability is etiologically related to military service, to include any car accident or to any other in-service incident.  The examiner must provide a complete rationale for any stated opinion.  

3.  The Veteran should be scheduled for VA gastrointestinal examination.  The claims folder should be made available to the examiner for review.  The examiner should note the gastrointestinal complaints in the service treatment records.  Any tests or studies needed to respond to the following questions should be done.  Following a review of the claims folder, and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a gastrointestinal disorder, including GERD and a hiatal hernia, as the result of disease or injury during her active service.  The complete rationale for all opinions should be provided.  

4.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include adjustment disorder and/or depression.  The claims file should be made available for review in conjunction with the examination.  All necessary tests should be accomplished.  The examiner should identify any acquired psychiatric disorder found and provide an opinion as to whether there is a 50 percent probability or 

greater that any identified acquired psychiatric disorder, to specifically include adjustment disorder or depression, is related to military service.  A complete rationale should accompany all opinions provided.  

5.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

6.  Thereafter, the AOJ should readjudicate the issues remaining on appeal.  If the determination remains adverse to the Veteran, both she and her representative should be issued a supplemental statement of the case (SSOC).  The Veteran and her representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until she receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


